                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRl(,'T O.F PENNSYLVANIA

PAUL F. MITCHELL,
     Plaintiff,

       v.                                            CIVIL ACTIO~.
                                                                         lll!J
                                                                                      1,i,f3·-5636
                                                                                 J.iz.....=
                                                                                   I    -,. I
                                                                      i,l                   ..

KEVIN KAUFFMAN, et al.,
     Defendants.
                                                                      FEB 27 2019

                                             ORDER
                       JI-
       AND NOW, this oU~y of February, 2019, upon consideration of prose Plaintiff Paul

F. Mitchell's Motion for Leave to Proceed In Forma Pauperis (ECF No. 11), Prisoner Trust

Fund Account Statement (ECF No. 12), Complaint (ECF No. 2), Memorandum of Law (ECF

No. 8), Declaration (ECF No. I 0), Motion for Reconsideration (ECF No. 9), and "Motion for

Order to Show Cause for a Preliminary Injunction and a Temporary Restraining Order'' (ECF

No. 13), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Mitchell, #894906, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § l 915(b ). Based on the financial information provided by Mitchell, he is

not assessed an initial partial filing fee. In each month when the amount in Mitchell's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official at the Curran-

Fromhold Correctional Facility or at any other prison at which Mitchell may be incarcerated

shall forward payments to the Clerk of Court equaling 20% of the preceding month's income

credited to Mitchell's inmate trust fund account until the fees are paid. Each payment shall

reference the docket number for this case, Civil Action No. 18-5636.
       3.      The Court DEEMS Mitchell's Complaint to consist of the Complaint (ECF No.

1), Memorandum of Law (ECF No. 8), and Declaration (ECF No. 10).

       4.      The Complaint is DEEMED filed.

       5.      With respect to Mitchell's claims against Kauffman, Green, Goss, Butterbaugh,

Fisher, Girard, and Keiser, the Clerk of Court is DIRECTED to TRANSFER them forthwith to

the United States District Court for the Middle District of Pennsylvania for the reasons set forth

in the Court's Memorandum. The Clerk of Court is then DIRECTED to terminate these

individuals as Defendants in this matter.

       6.      Mitchell's wrongful conviction claims, which are barred by Heck v. Humphrey,

512 U.S. 477 (1994), are DISMISSED without prejudice to Mitchell's right to pursue them in a

new lawsuit only if he is successful in challenging his convictions and sentences in state court or

federal habeas proceedings.

       7.      Mitchell's claims against Defendants O'Neill, Boughter, Thomas, McLaughlin,

Stephens, and Dade are DISMISSED without prejudice, for the reasons set forth in the Court's

Memorandum, for failure to comply with Rules 8 and 10 of the Federal Rules of Civil Procedure

as well as for failure to state a claim for relief pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Mitchell is GRANTED leave to file an amended complaint with respect to his claims against

these individuals, to the extent such claims are not barred by Heck. Any amended complaint

must name all of the defendants in the caption and must clearly explain how the defendants were

involved in violating Mitchell's rights. Mitchell's amended complaint must include all of the

claims that he seeks to pursue against these individuals without relying on or referring to other

pleadings filed in this case. The amended complaint shall not raise claims alleging that Mitchell




                                                   2
was wrongfully convicted or claims against the SCI Huntingdon Defendants. Upon the filing of

an amended complaint, the Clerk of Court shall not make service until so ORDERED.

       8.      The Clerk of Court is DIRECTED to send Mitchell a copy of this Court's form

complaint to be used by a prisoner filing a civil rights action pursuant to 42 U.S.C. § 1983. The

Clerk of Court shall write the civil action number of this case on the form. Mitchell may use this

form to prepare his amended complaint.

       9.      Mitchell's Motion for Reconsideration (ECF No. 9) is DENIED as moot.

       10.     Mitchell's "Motion for Order to Show Cause for a Preliminary Injunction and a

Temporary Restraining Order" (ECF No. 13) is DENIED without prejudice for the reasons set

forth in the Court's Memorandum.

        11.    If Mitchell fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                              BY THE COURT:




                                                  3
